DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Claims 1, 3, 4, and 6 have been amended.  Claim 7 has been cancelled.  Claims 1-6 and 8-23 are pending with claims 9-23 withdrawn.  Claims 1-6 and 8 are under examination.
Applicant's arguments filed 8 March 2022 with respect to the objections to the disclosure have been fully considered but are not persuasive.  While the specifications objections have been addressed, the objections to the abstract have not been addressed and thus remain.
Applicant's arguments, see middle p. 6, filed 8 March 2022, with respect to the claim objections have been fully considered and are persuasive.  The objections of 22 September 2022 have been withdrawn. 
Applicant's arguments, see lower, filed 8 March 2022, with respect to the 112(b) rejection of claim 6 have been fully considered and are persuasive.  The rejection of 22 September 2022 has been withdrawn. 
Applicant's arguments, see p. 7, filed 8 March 2022, with respect to the rejections of claims 1-8 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of CN 101122002 and CN 109023361 in combination with US 2012/0144753.
Specification
The abstract of the disclosure is objected to because the reference numbers in lines 1 and 7-9 should be removed.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101122002 (CN '002) in view of US 2012/0144753.  The Examiner has provided a machine translation of CN '002.  The citation of the prior art in this rejection refers to the machine translation.
Regarding claim 1,
	CN '002 discloses in example 2 an undercoat powder (lower p. 3) with a composition of a tungsten carbide content of 75 wt%, a titanium carbide content of 12 wt%, a chromium compound content of 2 wt%, a cobalt content of 10 wt%, and an iron content of 1 wt%.  This powder is then plasma sprayed onto a base material, thereby forming a carbide material with the respective composition.
	CN '002 is silent as to the shape of the carbides within their material.
	However, US '753 teaches for a similar cemented carbide (abstract) to have spherical WC carbides to improve thermal diffusivity [0034] with a size of 0.4-4 µm to provide excellent wear resistance and toughness [0036].
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to modify the carbide material of CN '002 to have spherical WC carbides with a size of 0.4-4 µm, such as 1-4 µm, in order to improve thermal diffusivity and wear resistance and toughness as taught by US '753.

Regarding claims 2-5,
	The carbide material of CN '002 comprises 10 wt% of Co and 1 wt% of Fe (i.e., a metal matrix of 0.5 to 20 weight% comprising Fe, the metal matrix is in the range of 4.5 to 20 wt%, and comprises both Co and Fe).

Claims 1, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109023361 (CN '361) in view of US 2012/0144753.  The Examiner has provided a machine translation of CN '361.  The citation of the prior art in this rejection refers to the machine translation.
Regarding claim 1,
CN '361 discloses in embodiment 2 (middle p. 4) "a gradient coating on the cutting tool [i.e., a device] and its preparation method.  The tool substrate 1 is made of high-speed steel [i.e., a ferrous substrate], and the rake face of the tool has a gradient coating."  The gradient coating is a cemented carbide layer 2 with a composition of (in wt%): 75% WC, 10% TiC, 8% Co, 2% TaC, 2% NbC, 2.5% ZrO2, 0.5% Ni.  This cemented carbide is then clad (i.e., formed) on the ferrous substrate with an electron beam.
	CN '361 is silent as to the shape of the carbides within their material.
	However, US '753 teaches for a similar cemented carbide (abstract) to have spherical WC carbides to improve thermal diffusivity [0034] with a size of 0.4-4 µm to provide excellent wear resistance and toughness [0036].
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to modify the carbide material of CN '361 to have spherical WC carbides with a size of 0.4-4 µm, such as 1-4 µm, in order to improve thermal diffusivity and wear resistance and toughness as taught by US '753. 
Regarding claim 6,
	The cemented carbide of CN '361 comprises 2% TaC and 2% NbC) (i.e., further comprising additional compounds in the range 0.5 to 8 weight%, the additional compounds being one or more of TaC, VC, NbC, HfC, ZrC, Cr3C2 and Cr7C3).
Regarding claim 8,
	CN '361 discloses a "gradient coating tool" (i.e., a device) that comprises a high-speed steel substrate (i.e., a ferrous substrate) upon which the cemented carbide of example 2 of CN '361 is formed via cladding with an electron beam.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/BRIAN D WALCK/Primary Examiner, Art Unit 1738